Citation Nr: 0020114	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  98-02 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of a stab 
wound to the back of the left shoulder blade.

2.  Entitlement to service connection for head injury 
residuals.

3.  Entitlement to service connection for bipolar disorder.

4.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from July 1969 to July 
1971, and from November 1972 to December 1981.

The issues on appeal before the Board of Veterans' Appeals 
(Board) arise from a December 1997 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in New Orleans, Louisiana.  


REMAND

The veteran contends, in essence, that entitlement to service 
connection for the issues listed on the title page of this 
decision is warranted.  Specifically, as part of his 
substantive appeal, shown in the form of a VA Form 9, Appeal 
to Board of Veterans' Appeals, dated in February 1998, he 
asserts that he was treated at a hospital for a stab wound 
while in Vietnam.  He adds that he did not have, nor did he 
ever have, possession of any of his medical records.  The 
veteran also noted that his head injury and hearing problems 
occurred as a result of his service in Vietnam.

A review of the record shows that the veteran had active 
service from, as noted above, July 1969 to July 1971 and 
November 1972 to December 1981.  Review of the service 
medical records currently associated with the veteran's 
claims folder shows that while some medical records 
pertaining to the veteran's first period of active service 
(July 1969 to July 1971) are contained in the claims file, 
the veteran's claims folder is devoid of any service medical 
records related to his second period of service.  

Further review of the record shows that in March 1995 certain 
records related to the veteran's two periods of service were 
received from the National Personnel Records Center (NPRC).  
These records were noted to include "medical records" and 
"other records."  However, apparently neither "health 
records," "entrance physical," "separation physical," nor 
"clinical records" were included.  In addition, NPRC is 

noted to have informed VA in May 1995 that service medical 
records were forwarded to the RO in March 1995.

The Board notes that in Dixon v. Derwinski, 3 Vet. App. 261 
(1992), the United States Court of Appeals for Veterans 
Claims (Court) mandates that when a denial of a claim for 
benefits rests, in part, on the government's inability to 
produce records which were once in its custody, an 
explanation is due the veteran of how service records are 
maintained, why any search undertaken constituted a 
reasonably exhaustive search, and why further efforts were 
not justified.  Id. at 264. 

In the Board's opinion an additional effort should be made by 
the RO to assure that complete service medical records are 
obtained.  In this regard the Board would note that in the 
case of Hayre v. West, 188 F.3d 1327, 1331 (Fed. Cir. 1999), 
the Federal Circuit Court (Federal Circuit) indicated that 
"a single request for SMRs specifically requested by the 
claimant and not obtained by the RO does not fulfill the duty 
to assist."  In reaching this conclusion, the Federal Circuit 
stated that VA has substantively defined its obligation to 
obtain SMRs such that RO adjudicators are required to make a 
supplemental request in situations where records are not 
obtained after one request.  See VA PROCEDURE MANUAL M21-1, 
Part VI,  6.04(b) (1972).  If the information received from 
the service department in reply to the initial and 
supplemental requests is insufficient to complete 
adjudication of the claim, "a letter setting forth in detail 
the information or further evidence needed will be addressed 
[to the appropriate agency]."  MANUAL M21-1, Part VI, 
 6.04(1).  

In particular, the Federal Circuit stated in Hayre that 
"[t]he duty to assist does not end upon the RO's submission 
of requests for records. . . . When a veteran's SMRs are 
unavailable, the VA's duty to assist and the Board's duty to 
provide reasons for its findings and conclusions are 
heightened," because "the veteran cannot reasonably be 
expected to have such records."  In this case, as noted 
above, the veteran has asserted that he has never had his 
service medical records in his possession.


The Federal Circuit further elaborated that certain 
requirements were "inherent" in the duty to assist, 
including a requirement that the Secretary notify the 
claimant if VA is unable to obtain pertinent SMRs 
specifically requested by the veteran "so that the claimant 
may know the basis for the denial of his or her claim; may 
independently attempt to obtain the SMRs; may submit 
alternative evidence and/or timely appeal."  The Federal 
Circuit noted that, in cases of "grave procedural error" the 
Court "has consistently held that RO or Board decisions are 
not final for purposes of direct appeal," and cited Tablazon 
v. Brown, 8 Vet. App. 359, 361 (1995) for the proposition 
that "where VA has failed to procedurally comply with 
statutorily mandated requirements, a claim does not become 
final for purposes of appeal to the [Court of Appeals for 
Veterans Claims]."  Hayre, supra.

The current VBA procedures that govern the obtainment of 
service records are located in MANUAL M21-1, Part III, chapter 
4.  In particular, paragraph 4.29 sets forth the applicable 
procedures to be followed when service records are determined 
to be unavailable.  

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should advise the veteran in 
writing that some of his service medical 
records are possibly unavailable and that 
he can submit alternative evidence to 
support his contention that service 
connection is warranted for his claimed 
disorders.  This evidence may take the 
following forms (although he may submit 
any other evidence that he finds 
appropriate):  statements from service 
medical personnel; "buddy" certificates 
or affidavits; state or local accident 
and police reports; reports of employment 
physical examinations; medical evidence 
from hospitals, clinics and private 
physicians by which or by whom the 
veteran may have been treated (especially 
soon after discharge); letters written 
during 

service; photographs taken during 
service; pharmacy prescription records; 
and reports of insurance examinations.  A 
copy of the RO's notice to the veteran 
concerning his opportunity to submit 
alternative evidence should be placed in 
the claims file.

2. The RO should contact NPRC and the 
service department and request all 
service department records, to include 
the service medical records for the 
veteran's two periods of service.  Copies 
of all communication between the RO and 
NPRC or the service department, and 
reports of contact concerning any 
relevant telephone conversations, must be 
associated with the claims file. All 
relevant documents received should be 
associated with the claims file.  

The RO should follow the current VBA 
procedures which govern the obtainment of 
service records as set out in MANUAL M21-
1, Part III, chapter 4, paragraph 4.29.

3.  Thereafter, the RO should review any 
records provided by NPRC and/or the 
service department, and determine whether 
a further search for medical records is 
appropriate.  See also MANUAL M21-1, Part 
III, chapter 4, paragraph 4.29.

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence, and the RO should 
adjudicate the veteran's claims for 
service connection on a de novo basis.  
If the determination remains adverse to 
him, the veteran should be provided a 
Supplemental Statement of the Case that 
contains all 

relevant law and regulations.  If the RO 
is unable to obtain the above-mentioned 
service medical records, the RO should 
provide an explanation as to how service 
records are maintained, why any search 
undertaken constituted a reasonably 
exhaustive search, and why further 
efforts were not justified.  See Dixon, 
supra.  See also Hayre, supra.  The 
veteran should then be afforded the 
applicable opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the appellant until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

(CONTINUED ON NEXT PAGE)

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


